Computation of Ratio of Earnings to Fixed Charges (dollars in thousands) (unaudited) Exhibit 12.1 Year Ended Year Ended Year Ended July 15, 2005 January 1, 2005 Year Ended December 31, 2008 December 31, 2007 December 31, 2006 December 31, 2005 to July 14, 2005 December 31, 2004 (successor) (predecessor) (Loss) income before income taxes $ (7,333 ) $ (4,446 ) $ (7,238 ) $ (4,354 ) $ (5,179 ) $ 2,716 Fixed charges: Interest on debt 29,448 27,541 26,110 5,787 5 10 Amortization of deferred financing costs 1,543 1,343 1,152 84 - - Estimated interest component of rent expense 791 549 446 108 23 38 Total fixed charges 31,782 29,433 27,708 5,979 28 48 Total earnings available for fixed charges $ 24,449 $ 24,987 $ 20,470 $ 1,625 $ (5,151 ) $ 2,764 Ratio of earnings to fixed charges N/A N/A N/A N/A N/A 57.6 N/A Earnings are inadequate to cover fixed charges by $7,333, $4,446 and $7,238 for the years ended December 31, 2008, 2007 and 2006, respectively, $4,354 for the period from July 15, 2005 to December 31, 2005 and $5,179 for the period from January 1, 2005 to July 14, 2005.
